Filed Pursuant to Rule424(b)(3) Registration No.333-155085 PROSPECTUS TELEPHONE AND DATA SYSTEMS,INC. SERIES A COMMON SHARE AUTOMATIC DIVIDEND REINVESTMENT PLAN SeriesA Common Shares ($0.01 Par Value) The SeriesA Common Share Automatic Dividend Reinvestment Plan, as amended, which we refer to in this Prospectus as the "Plan" is sponsored by Telephone and Data Systems,Inc., a Delaware corporation which we refer to as "TDS", and relates to its SeriesA Common Shares, par value $.01 per share. The Plan provides eligible holders, as defined in the Plan, of TDS' SeriesA Common Shares with a systematic, economic and convenient method of investing cash dividends from such shares in newly issued SeriesA Common Shares without payment of any brokerage commission or service charge and at a 5% discount from market value, as determined below. This Prospectus relates to 69,943 SeriesA Common Shares covered by the Registration Statement No. 333-155085. As a participant in the Plan you may: 1. have cash dividends on all of your SeriesA Common Shares automatically reinvested, or 2. have cash dividends on less than all of your SeriesA Common Shares automatically invested while continuing to receive the remainder of your cash dividends. The TDS SeriesA Common Shares are generally not publicly traded. However, the Series A Common Shares are convertible on a share-for-share basis into TDS’ Common Shares. Accordingly, the price for the SeriesA Common Shares purchased with reinvested dividends will be 95% of the average daily high and low sales prices for TDS' Common Shares on the New York Stock Exchange (“NYSE”), listing symbol "TDS", for a period of ten consecutive trading days ending on the trading day immediately preceding the day on which the purchase is made. The investment dates for reinvested dividends will be the dividend payment dates. Investment in our SeriesA Common Shares involves a number of risks. See section titled "Risk Factors" on page 4 below to read about certain factors you should consider before buying our SeriesA Common Shares. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or has passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. The date of this Prospectus is March 22 , 2012 1 TABLE OF CONTENTS Page Summary of the Plan 3 Risk Factors 4 Telephone and Data Systems,Inc. 4 Use of Proceeds 4 SeriesA Common Share Automatic Dividend Reinvestment Plan 4 Purpose 5 Advantages 5 Administration 5 Eligibility 6 Plan of Distribution—Costs 7 Purchases 7 Reports to Participants 8 Dividends 8 Certificate Issuances 9 Certificate Deposits 10 Withdrawal 10 Other Information 10 Termination by TDS 13 Legal Matters 13 Experts 14 Where You Can Find More Information 14 Forward Looking Statements 15 Safe Harbor Cautionary Statement This Prospectus and the documents incorporated by reference herein contain statements that are not based on historical fact, including the words "believes," "anticipates," "estimates," "expects," "plans," "intends," and similar words. These statements constitute "forward-looking" statements within the meaning of Section27A of the Securities Act of 1933. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, events or developments to be significantly different from any future results, events or developments expressed or implied by such forward-looking statements. Such factors include, but are not limited to, the risks included or incorporated by reference under "Risk Factors" and "Forward Looking Statements" below, which are incorporated by reference herein. Investors are encouraged to consider these and other risks and uncertainties that are discussed in documents filed by TDS with the Securities and Exchange Commission and incorporated by reference herein. TDS undertakes no obligation to update publicly any forward-looking statements whether as a result of new information, future events or otherwise. Readers should evaluate any statements in light of these important factors. 2 SUMMARY OF THE PLAN · PARTICIPATION: TDS record shareholders who own at least one whole SeriesA Common Share can participate in the Plan by submitting a completed Enrollment Form. You may obtain Enrollment Forms from TDS Investor Relations at (312)630-1900. If your shares are held in a brokerage account, you may participate by having your broker register the SeriesA Common Shares in the Plan. No action is required if you are already participating in the Plan. · REINVESTMENT OF DIVIDENDS: You can reinvest your cash dividends on all or a portion of your SeriesA Common Shares toward the purchase of additional SeriesA Common Shares of TDS stock without paying fees. · PRICE FOR SHARES: The price for the SeriesA Common Shares purchased with reinvested dividends will be 95% of the average daily high and low sales prices for TDS' Common Shares on the NYSE for a period of ten consecutive trading days ending on the trading day immediately preceding the day on which the purchase is made. · INVESTMENT DATES: The Investment Dates for reinvested dividends will be the dividend payment dates. · SAFEKEEPING OF CERTIFICATES: You can deposit your Series A Common certificate(s) into your Plan account. There is no charge for this service. · WITHDRAWAL FROM THE PLAN: You may withdraw from the Plan at any time by notifying the Plan Administrator in writing, by telephone or through the Internet. The Plan Administrator will issue your whole shares in a certificate. If your dividend reinvestment account has a fractional share, a check for the value of the fractional share will be mailed to you. The amount of the check will be based on the then-current market value of the fractional share less any applicable fees. · TRACKING YOUR INVESTMENT: You will receive a statement of your Plan account with respect to each month in which a transaction takes place. These statements provide details of the transactions and the share balance in your program account. · ADDRESS AND TELEPHONE. The mailing address of TDS' principal executive office is 30N.LaSalle Street, Suite4000, Chicago, IL 60602, and its telephone number is (312)630-1900. · ADMINISTRATOR: Computershare Trust Company, N.A. or (“Computershare” or “the Plan Administrator”), serves as Plan Administrator. 3 RISK FACTORS Risks Related to Investment in SeriesA Common Shares There is generally no public trading of the SeriesA Common Shares. There is generally no public trading of the SeriesA Common Shares. However, SeriesA Common Shares are convertible on a share-for-share basis into Common Shares of TDS, traded on the NYSE. There is no assurance that TDS will continue to pay dividends. Although TDS has paid dividends on its common shares in the past, there is no assurance that TDS will continue to pay dividends or even at the same rate. Risks Related to TDS' Business For a discussion of the risks related to TDS' business, see "Risk Factors" in TDS' most recent Annual Report on Form10-K, as updated by TDS' most recent Quarterly Report on Form10-Q, which are incorporated by reference herein. See "Where You Can Find More Information" below. TELEPHONE AND DATA SYSTEMS,INC Telephone and Data Systems, Inc. (TDS), a Fortune 500® company, is a diversified telecommunications company providing high-quality telecommunications services in 36 states. TDS conducts substantially all of its wireless operations through its greater than eighty percent ownership of United States Cellular Corporation, which we refer to as “U.S. Cellular,” and its incumbent local exchange carrier and competitive local exchange carrier wireline operations through its wholly owned subsidiary, TDS Telecommunications Corporation. TDS has its principal executive offices at 30 North LaSalle Street, Chicago, Illinois 60602; and its telephone number is (312) 630-1900. TDS was incorporated in 1968 and changed its corporate domicile from Iowa to Delaware in 1998. For current selected financial information and other information about TDS, see TDS’ Annual Report on Form 10-K for the most recent fiscal year, which includes certain portions of the TDS Annual Report to Shareholders, as incorporated by reference herein. See “Where You Can Find More Information” below. USE OF PROCEEDS The number of SeriesA Common Shares that will be sold under the Plan and the prices at which such shares will be sold cannot now be determined. The net proceeds from the sale of such shares will be used by TDS for general corporate purposes of TDS. Until the proceeds are used for these purposes, TDS may deposit them in interest-bearing accounts or invest them in certificates of deposit, United States Government securities or prime commercial paper. SERIES A COMMON SHARE AUTOMATIC DIVIDEND
